EXHIBIT 10.12

 

RSU Agreement

Standard Cliff

7-04

 

RESTRICTED STOCK

UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award (“Award”) is made this      day of
                 2004 (“Date of Grant”), by Motorola, Inc. (the “Company” or
“Motorola”) to                                                   (the
“Grantee”).

 

WHEREAS, Grantee is receiving the Award under the [PLAN NAME], as amended (the
“Plan”); and

 

WHEREAS, the Award is a special grant of Motorola restricted stock units.

 

WHEREAS, it is a condition to Grantee receiving the Award that Grantee
electronically accept the terms, conditions and restrictions applicable to the
restricted stock units as set forth in this agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards restricted
stock units to Grantee on the following terms and conditions:

 

1. Award of Restricted Stock Units. The Company hereby grants to Grantee a total
of                                                   (                ) Motorola
restricted stock units (the “Units”) subject to the terms and conditions set
forth below.

 

2. Restrictions. The Units are being awarded to Grantee subject to the transfer
and forfeiture conditions set forth below (the “Restrictions”) which shall
lapse, if at all, as described in Section 3 below. For purposes of this Award,
the term Units includes any additional Units granted to the Grantee with respect
to Units, still subject to the Restrictions.

 

a. Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts to violate these transfer
restrictions.

 

b. Any Units still subject to the Restrictions shall be automatically forfeited
upon the Grantee’s termination of employment with Motorola or a Subsidiary for
any reason, other than death, Total and Permanent Disability or Retirement. For
purposes of this Agreement, a “Subsidiary” is any corporation or other entity in
which a 50 percent or greater interest is held directly or indirectly by
Motorola and which is consolidated for financial reporting purposes. Total and
Permanent Disability is defined in Section 3(a) and Retirement is defined in
Section 3(c).

 

c. If Grantee engages, directly or indirectly, in any activity which is in
competition with any activity of Motorola or any Subsidiary, or in any action or
conduct which is in any manner adverse or in any way contrary to the interests
of Motorola or any Subsidiary, all Units shall be forfeited. This determination
shall be made by the Compensation and Leadership Committee of the Company’s
Board of Directors (the “Committee”).

 

The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units.

 

1



--------------------------------------------------------------------------------

3. Lapse of Restrictions.

 

a. Other than in the case of Retirement, the Restrictions applicable to the
Units shall lapse, as long as the Units have not been forfeited as described in
Section 2 above, as follows:

 

  (i) Four (4) years from the Date of Grant (the “Restricted Period”);

 

  (ii) Upon a Change in Control of the Company (as defined by the Plan);

 

  (iii) Upon termination of Grantee’s employment by Motorola or a Subsidiary by
Total and Permanent Disability. “Total and Permanent Disability” means for (x)
U.S. employees, entitlement to long term disability benefits under the Motorola
Disability Income Plan, as amended and any successor plan or a determination of
a permanent and total disability under a state workers compensation statute and
(y) non-U.S. employees, as established by applicable Motorola policy or as
required by local regulations; or

 

  (iv) If the Grantee dies.

 

b. In the case of Retirement before the expiration of the Restricted Period, the
Restrictions shall lapse upon Retirement, as long as the Units have not been
forfeited as described in Section 2 above, as follows:

 

  (i) If the Grantee Retires after the first year of the Restricted Period has
expired, the Restrictions will lapse as to 25% of the Units;

 

  (ii) If the Grantee Retires after the second year of the Restricted Period has
expired, the Restrictions will lapse as to 50% of the Units;

 

  (iii) If the Grantee Retires after the third year of the Restricted Period has
expired, the Restrictions will lapse as to 75% of the Units.

 

c. “Retirement” for purposes of this Agreement means:

 

  (i) Retiring at or after age 55 with 20 years of service,

 

  (ii) Retiring at or after age 60 with 10 years of service; and

 

  (iii) Retiring at or after age 65, without regard to service.

 

d. If during the Restricted Period the Grantee takes a Leave of Absence from
Motorola or a Subsidiary, the Units will continue to be subject to this
Agreement. If the Restricted Period expires while the Grantee is on a Leave of
Absence the Grantee will be entitled to the Units even if the Grantee has not
returned to active employment. “Leave of Absence” means a leave of absence from
Motorola or a Subsidiary that is not a termination of employment, as determined
by Motorola.

 

e. To the extent the Restrictions lapse under this Section 3 with respect to the
Units, they will be free of the terms and conditions of this Award.

 

2



--------------------------------------------------------------------------------

4. Adjustments. If the number of outstanding shares of Motorola Common Stock
(“Common Stock”) is changed as a result of stock dividend, stock split or the
like without additional consideration to the Company, the number of Units
subject to this Award shall be adjusted to correspond to the change in the
outstanding shares of Common Stock.

 

5. Dividend Equivalents. Upon the Company’s payment of a cash dividend with
respect to its Common Stock, the number of Units shall be increased by the
number obtained by dividing the amount of dividend the Grantee would have
received had the Grantee owned a number of shares of Common Stock equal to the
number of Units then credited to his or her account by the closing price of the
Company’s Common Stock on the last trading day before the date of the dividend
payment, as reported for the New York Stock Exchange – Composite Transactions in
the Wall Street Journal, Midwest edition. If a dividend is paid in shares of
stock of another company or in other property, the Grantee will be credited with
the number of shares of that company or the amount of property which would have
been received had the Grantee owned a number of shares of Common Stock equal to
the number of Units credited to his or her account. The shares or other property
so credited will be subject to the same Restrictions and other terms and
conditions applicable to the Units and will be paid out in kind at the time the
Restrictions lapse.

 

6. Delivery of Certificates or Equivalent. Upon the lapse of Restrictions
applicable to the Units, the Company shall, at its election, either (i) deliver
to the Grantee a certificate representing a number of shares of Common Stock
equal to the number of Units upon which such Restrictions have lapsed, or (ii)
establish a brokerage account for the Grantee and credit to that account the
number of shares of Common Stock of the Company equal to the number of Units
upon which such Restrictions have lapsed plus, in either case, a cash payment
equal to the value of any fractional Unit then credited to the Grantee’s
account.

 

7. Withholding Taxes. The Company is entitled to withhold an amount equal to
Motorola’s required minimum statutory withholdings taxes for the respective tax
jurisdiction attributable to any share of Common Stock or property deliverable
in connection with the Units. Grantee may satisfy any withholding obligation in
whole or in part by electing to have Motorola retain shares of Common Stock
deliverable in connection with the Units having a Fair Market Value on the date
the Restrictions applicable to the Units lapse equal to the minimum amount
required to be withheld. “Fair Market Value” for this purpose shall be the
closing price for a share of Common Stock on the last trading day before the
date the Restrictions applicable to the Units lapse as reported for the New York
Stock Exchange Composite Transactions in the Wall Street Journal, Midwest
edition.

 

8. Voting and Other Rights.

 

a. Grantee shall have no rights as a stockholder of the Company in respect of
the Units, including the right to vote and to receive dividends and other
distributions, until delivery of certificates representing shares of Common
Stock in satisfaction of the Units.

 

b. The grant of Units does not confer upon Grantee any right to continue in the
employ of the Company or a Subsidiary or to interfere with the right of the
Company or a Subsidiary, to terminate Grantee’s employment at any time.

 

9. Consent to Transfer Personal Data. By accepting this award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. However, failure
to provide the consent may affect your ability to participate in the Plan.
Motorola, its Subsidiaries and your employer hold certain personal information
about you, that may include your name, home address and telephone number, date
of birth, social security number or other employee identification number, salary
grade, hire data, salary, nationality, job title, any shares of stock held in
Motorola, or

 

3



--------------------------------------------------------------------------------

details of all restricted stock units or any other entitlement to shares of
stock awarded, canceled, purchased, vested, or unvested, for the purpose of
managing and administering the Plan (“Data”). Motorola and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and Motorola and/or any of its Subsidiaries may each further transfer Data to
any third parties assisting Motorola in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States. You authorize them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
your behalf to a broker or other third party with whom you may elect to deposit
any shares of stock acquired pursuant to the Plan. You may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting Motorola; however, withdrawing your consent may affect
your ability to participate in the Plan.

 

10. Nature of Award. By accepting this Award Agreement, the Grantee acknowledges
his or her understanding that the grant of Units under this Award Agreement is
completely at the discretion of Motorola, and that Motorola’s decision to make
this Award in no way implies that similar awards may be granted in the future.
In addition, the Grantee hereby acknowledges that he or she has entered into
employment with Motorola or a Subsidiary upon terms that did not include this
Award or similar awards, that his or her decision to continue employment is not
dependent on an expectation of this Award or similar awards, and that any amount
received under this Award is considered an amount in addition to that which the
Grantee expects to be paid for the performance of his or her services.

 

11. Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder. The grant of
Units hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.

 

12. Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
internal law and not the law of conflicts of the State of Illinois.

 

13. Waiver. The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or any
other provision hereof.

 

14. Actions by the Committee. The Committee may delegate its authority to
administer this Agreement. The actions and determinations of the Committee or
delegate shall be binding upon the parties.

 

15. Acceptance of Terms and Conditions. By electronically accepting this Award
within 30 days after the date of the electronic mail notification by the Company
to you of the grant of this Award (“Email Notification Date”), you agree to be
bound by the foregoing terms and conditions, the Plan and any and all rules and
regulations established by Motorola in connection with awards issued under the
Plan. If you do not electronically accept this Award within 30 days of the Email
Notification Date you will not be entitled to the Units.

 

16. Plan Documents. The Plan and the Prospectus for the Plan are available at
http://myhr.mot.com/finances/stock_options/index.jsp or from Motorola Global
Rewards, 1303 East Algonquin Road, Schaumburg, IL 60196, USA (847) 576-7885.

 

4